July 24, 2014




                                JUDGMENT

                The Fourteenth Court of Appeals
 KINGS RIVER TRAIL ASSOCIATION, INC. AND KINGS RIVER VILLAGE
           COMMUNITY ASSOCIATION, INC., Appellants

NO. 14-12-00967-CV                         V.

              PINEHURST TRAIL HOLDINGS, L.L.C., Appellee
                   ________________________________

              PINEHURST TRAIL HOLDINGS, L.L.C., Appellant

NO. 14-12-01008-CV                         V.

 KEVIN DONNELLAN, MICHAEL DOLE, OLLIE DOLE, CARROLL KITE,
  JOAN KITE, GARY LEVICKY, EDWARD MILLER, SHIRLEY MILLER,
  ROBERT MORGAN, SYLVIA MORGAN, JOHN PING, MARSHA PING,
JAMES POLK, DEBRA POLK, TERRY RAATZ, LINDA RAATZ, DOUGLAS
    SMITH, PAMELA SMITH, SIDNEY SMITH, RUTH SMITH, JOSEPH
  ZOLMAN, MARCEY ZOLMAN, DARIN LASATER, KRISTI LASATER,
KINGS RIVER TRAIL ASSOCIATION, INC., AND KINGS RIVER VILLAGE
             COMMUNITY ASSOCIATION, INC., Appellees
                ________________________________

      Cause No. 12-00967-CV, an appeal from the judgment signed, July 25,
2012, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below
AFFIRMED. We order that each party shall pay its own costs incurred by reason
of this appeal. We further order this decision certified below for observance.

       Cause No. 12-01008-CV, an appeal from the judgment signed, July 25,
2012, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below
AFFIRMED. We order that each party shall pay its own costs incurred by reason
of this appeal. We further order this decision certified below for observance.